Citation Nr: 0722630	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for night sweats, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for obstructive sleep 
apnea, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980, 
and from February 1984 to January 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and September 2004 rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing before the undersigned at a 
Travel Board hearing in June 2006.

The issues of service connection for joint pain, night 
sweats, and obstructive sleep apnea are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Gastroesophageal reflux disease (GERD) is attributable to 
service.  



CONCLUSION OF LAW

GERD was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Gastrointestinal Disability

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
claim of service connection for GERD is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 
see also 71 Fed. Reg. 75669-72 (Dec. 18, 2006).  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 
38 C.F.R. 3.317.  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply. VAOPGCPREC 8-98.  The Board notes that the Persian 
Gulf War provisions of 38 U.S.C.A. § 1117 were amended, 
effective March 1, 2002.  In pertinent part, the new law 
provides that, in addition to chronic disabilities from 
undiagnosed illness, service connection may also be given for 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms, 
as well as for any diagnosed illness that the VA Secretary 
determines by regulation warrants a presumption of service 
connection.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records document that the veteran was 
diagnosed with GERD in June 1998.  On the August 1999 
retirement examination, the veteran reported having stomach 
trouble.  He stated that he was taking Zantac.  The examiner 
indicated that it was not considered disqualifying (NCD).  

In correspondence of record and at his personal hearing, the 
veteran stated that he began having digestive problems.  He 
maintained that he has had stomach problems ever since then.

The veteran was separated from service in January 2000.  
Post-service medical records show continued treatment for 
GERD.  In June 2002, it was noted that GERD began in 1998 and 
was well-controlled on Zantac.  A February 2003 examination 
also reflected a history of GERD.

In sum, the service medical records reflect treatment for and 
diagnosis of GERD.  Following service, the veteran maintains 
that he continued to have stomach problems and he continued 
to use Zantac for relief.  The veteran is credible to report 
his symptoms.  His assertions are supported in the record.  
The post-service medical records demonstrate that the veteran 
was continuously treated for GERD on Zantac from service to 
the present time.  They show continuity of symptomatology.  
The veteran has the same disability he initially incurred 
during service.  Accordingly, service connection for GERD is 
warranted on a direct basis.  Since the disability has a 
diagnosis, it is not considered an undiagnosed illness.  


ORDER

Service connection for GERD is granted.  


REMAND

The veteran asserts that he has joint pain, night sweats, and 
sleep apnea, which were initially manifest during service, 
and which are undiagnosed illnesses, related to his service 
in the Persian Gulf.  The veteran was, in fact, treated for 
fatigue, night sweats, and joint pains February through March 
1995.  However, the service medical records indicated that 
they were attributed to a viral syndrome which resolved.  On 
his August 1999 retirement examination, the veteran reported 
that he had trouble sleeping as well as joint pain.  The 
veteran contends that his trouble sleeping refers to both 
night sweats and sleep apnea.  The veteran also contends that 
he has received regular post-service treatment at the Eglin 
Air Force Base from Dr. Harvard and Dr. Hallwheel.  

When reference is made to pertinent medical records VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The records from Eglin Air Force Base 
should be obtained in compliance with VA's duty to assist.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

The veteran should be afforded a Persian Gulf Protocol 
examination.  The examiner should opine as to whether it is 
more likely than not, less likely than not, or at least as 
likely as not, that the record shows objective indicators of 
joint pain, night sweats or sleep disturbance due to 
undiagnosed illness; if there was a minimum of a 6-month 
period of chronicity of those objective indicators; and if 
those objective indicators are attributable to a known 
diagnosis.  The examiner should opine as to whether it is 
more likely than not, less likely than not, or at least as 
likely as not that currently diagnosed obstructive sleep 
apnea is related to service.  The examiner should comment on 
the veteran's reported joint pain and trouble sleeping on the 
retirement examination.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at Eglin Air 
Force Base to include from Drs. Harvard 
and Hallwheel.  

3.  Schedule the veteran for a VA Persian 
Gulf Protocol examination.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that the 
record shows objective indicators of 
joint pain, night sweats, or sleep 
disturbance due to undiagnosed illness; 
if there was a minimum of a 6-month 
period of chronicity of those objective 
indicators; and if those objective 
indicators are attributable to a known 
diagnosis.  The examiner should opine as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not that currently diagnosed 
obstructive sleep apnea is related to 
service.  The examiner should indicate 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not that the veteran's night sweats are 
due to obstructive sleep apnea.  The 
examiner should comment on the veteran's 
reported joint pain and trouble sleeping 
on the retirement examination.  The 
examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


